Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/876,463, filed on May 18, 2020, has claims 1-20 pending in this application.

Drawings
The drawing filed on May 18, 2020 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowable over prior art of record.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jonathan Solomon, Reg. No. (64869) on December 14, 2021. The application has been amended as follows:


In the claims:

receiving a request for an insight analysis for an input time series included in a dataset;
identifying multiple frequencies to analyze;
for each identified frequency to analyze, transforming the input time series into a frequency time series for the frequency;
determining an absolute percentage change impact factor for each frequency time series, wherein the absolute percentage change impact factor for a given frequency time series indicates a magnitude of impact of an absolute percentage change between time points of the frequency time series;
determining an absolute trend impact factor for each frequency time series, wherein the absolute trend impact factor for a given frequency time series indicates an impact that a time series data point of focus has on the trend of the frequency time series;
determining, based on the determined absolute percentage change factors and the determined absolute trend impact factors, a frequency interest score, for each time frequency time series, that combines the absolute percentage change impact factor and the absolute trend impact factor for the frequency time series; and
providing, for at least some of the frequency time series, the frequency interest score for the frequency time series.

2.	(Original) The method of Claim 1, wherein a higher frequency interest score for a frequency time series represents a higher level of insight provided by the frequency time series.

3.	(Original) The method of Claim 1, further comprising:

wherein providing frequency interest scores comprises providing ranked frequency interest scores.

4.	(Original) The method of Claim 3, wherein providing the frequency interest scores comprises:
determining a subset of highest-ranked frequency interest scores; and
providing the subset of highest ranked frequency interest scores.

5.	(Original) The method of Claim 1, wherein determining the frequency interest score for a given frequency time series comprises multiplying the absolute percentage change impact factor for the frequency time series by the absolute trend impact factor for the frequency time series.

6.	(Original) The method of Claim 1, wherein determining the absolute percentage change impact factor for a frequency time series comprises generating an absolute percentage change time series from the frequency time series that reflects a percentage change between each time point in the frequency time series and a prior time point in the frequency time series.

7.	(Original) The method of Claim 6, wherein determining the absolute percentage change impact factor for a frequency time series comprises generating at least two sample absolute percentage change time series from the absolute percentage change time series generated from the frequency time series.

8.	(Original) The method of Claim 7, wherein the absolute percentage change impact factor for a frequency time series is based on a mean and a standard deviation of a shortest sample absolute percentage change time series and a mean and a standard deviation of a longest sample absolute percentage change time series.

9.	(Original) The method of Claim 1, wherein the absolute trend impact factor for a frequency time series indicates whether the frequency time series has an increasing trend or a decreasing trend.

10.	(Original) The method of Claim 1, wherein determining the absolute trend impact factor for a frequency time series comprises generating at least two sample time series based on the frequency time series.

11.	(Original) The method of Claim 10, wherein determining the absolute trend impact factor for a frequency time series comprises determining, for each sample time series, a first trend impact based on the sample time series and a second trend impact based on a reduced sample time series that has a time point of interest removed from the sample time series.

12.	(Original) The method of Claim 11, wherein the absolute trend impact factor for a frequency time series is based on the first trend impact and the second trend impact of each of the sample time series.



14.	(Original) The method of Claim 13, wherein a highest ranked frequency interest score corresponds to a frequency other than the default frequency.

15.	(Original) The method of Claim 1, wherein identifying multiple frequencies to analyze comprises identifying at least one predefined frequency selected from daily, weekly, monthly, bimonthly, semimonthly, quarterly, and annual frequencies.

16.	(Currently Amended) A system comprising:
one or more  processors; and
a non-transitory computer-readable medium coupled to the one or more  processors having instructions stored thereon which, when executed by the one or more  processors, cause the one or more  processors to perform operations comprising:
	receiving a request for an insight analysis for an input time series included in a dataset;
	identifying, by the one or more processors, multiple frequencies to analyze;
	for each identified frequency to analyze, transforming, by the one or more processors, the input time series into a frequency time series for the frequency;
	determining, by the one or more processors, an absolute percentage change impact factor for each frequency time series, wherein the absolute percentage change impact factor 
	determining, by the one or more processors, an absolute trend impact factor for each frequency time series, wherein the absolute trend impact factor for a given frequency time series indicates an impact that a time series data point of focus has on the trend of the frequency time series;
	determining, by the one or more processors, based on the determined absolute percentage change factors and the determined absolute trend impact factors, a frequency interest score, for each time frequency time series, that combines the absolute percentage change impact factor and the absolute trend impact factor for the frequency time series; and
	providing, for at least some of the frequency time series and by the one or more processors, the frequency interest score for the frequency time series.

17.	(Original) The system of Claim 16, wherein a higher frequency interest score for a frequency time series represents a higher level of insight provided by the frequency time series.
18.	(Original) The system of Claim 16, wherein determining the frequency interest score for a given frequency time series comprises multiplying the absolute percentage change impact factor for the frequency time series by the absolute trend impact factor for the frequency time series.

19.	(Original) A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors to perform operations comprising:

identifying multiple frequencies to analyze;
for each identified frequency to analyze, transforming the input time series into a frequency time series for the frequency;
determining an absolute percentage change impact factor for each frequency time series, wherein the absolute percentage change impact factor for a given frequency time series indicates a magnitude of impact of an absolute percentage change between time points of the frequency time series;
determining an absolute trend impact factor for each frequency time series, wherein the absolute trend impact factor for a given frequency time series indicates an impact that a time series data point of focus has on the trend of the frequency time series;
determining, based on the determined absolute percentage change factors and the determined absolute trend impact factors, a frequency interest score, for each time frequency time series, that combines the absolute percentage change impact factor and the absolute trend impact factor for the frequency time series; and
providing, for at least some of the frequency time series, the frequency interest score for the frequency time series.

20.	(Original) The computer program product of Claim 19, wherein a higher frequency interest score for a frequency time series represents a higher level of insight provided by the frequency time series.




Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is Madhavan (US 20200313971 A1), which describes An online system receives time series data and analyzes the data for identifying trend changes or level shifts in the time series. The time series data may describe resource utilization of systems, for example, bandwidth of computer networks. The online system uses prediction models, for example, machine learning based prediction models using regression to predict data values for the time series. The online system determines error residue values based on difference between predicted data values and actual data values of the time series. The online system determines level change in the error residue to identify change-points representing trend changes or level-shifts in the original time-series. The online system takes corrective action based on the change-point information and the trend following the occurrence of the change-point, for example, sending alerts or instructions for causing reconfiguration of the systems such as the computer network.
The next closest prior art found for this application is Swartz et al. (US 20180165418 A1) which describes A health recommendations system that collects data about multiple factors pertaining to an individual's health and uses such data to recommend contextual changes that are likely to have a positive health impact on the individual. The collected factor data is used by the system to generate a vector characterizing the health of the individual over time. Using the individual's health vector, the system generates a current health score of the individual, which characterizes whether the individual is healthy or unhealthy. By periodically assessing the health 

The next closest prior art found for this application is Zhang et al. (US 2017/0286531 A1), which discloses A system and method for identifying trending topics in a document corpus are provided. First, multiple topics are identified, some of which topics may be filtered or removed based on co-occurrence. Then, for each remaining topic, a frequency of the topic in the document corpus is determined, one or more frequencies of the topic in one or more other document corpora are determined, a trending score of the topic is generated based on the determined frequencies. Lastly, the remaining topics are ranked based on the generated trending scores.
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “determining an absolute percentage change impact factor for each frequency time series, wherein the absolute percentage change impact factor for a given frequency time series indicates a magnitude of impact of an absolute percentage change between time points of the frequency time series; determining an absolute trend impact factor for each frequency time series, wherein the absolute trend impact factor for a given frequency time series indicates an impact that a time series data point of focus has on the trend of the frequency time series; determining, based on the determined absolute percentage change factors and the determined absolute trend impact factors, a frequency interest score, for each time frequency time series, that 
The dependent claims 2-15, 17-18 and 20 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.

December 17, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167